Title: Thomas Jefferson to David Hosack, 19 January 1817
From: Jefferson, Thomas
To: Hosack, David


          
            Monticello Jan. 19. 17.
          
          I thank you, Sir, for the books you have been so kind as to send me. they will afford me amusement as well as instruction. from a general view I have taken of Thomas’s work, it appears, with your aid, to be valuable for family use. without science in Medecine, I am yet fond of it’s philosophical speculations. with these I observe your Medical Register mingles disquisitions in all it’s kindred branches of knolege. I am the more gratified in executing the duty of rendering you my thanks by the occasion it affords me of expressing my sense of your eminence in useful science and of assuring you of my high respect and consideration.
          Th: Jefferson
        